Citation Nr: 0806044	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-35 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased initial compensable 
evaluation for asthma.

2.  Entitlement to an increased (compensable) evaluation for 
colon polyp, status polypectomy.  


REPRESENTATION


Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 to December 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA Regional 
Office (RO) in San Diego, California, which denied 
entitlement to a compensable evaluation for asthma and colon 
polyp, post-polypectomy.
 
The Board notes that the RO's initial May 2004 rating 
decision also granted service connection for a left eye 
recurrent corneal erosion with an evaluation of 0 percent.  
An August 2005 Statement of the Case increased that 
evaluation to 10 percent effective September 2004.  The 
veteran filed a timely appeal in which he stated that the 10 
percent evaluation was acceptable, but that the effective 
date should have been February of 2004.  Following a November 
2006 RO hearing, the RO granted a 10 percent evaluation 
effective January of 2004.  As the requested relief has been 
granted in full, the Board considers the issue withdrawn from 
consideration and will not discuss it further.  

The issue of entitlement to a compensable evaluation for 
colon polyp is addressed in the REMAND portion of the 
decision below.


FINDING OF FACT

The veteran's asthma has not been manifested on pulmonary 
function testing by forced expiratory volume in one second 
(FEV-1) at 71 to 80 percent of the predicted rate, or forced 
expiratory volume in one second /forced vital capacity (FEV-
1/FVC) of 71 to 80 percent; and the veteran does not require 
intermittent inhalational or oral bronchodilator therapy.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for asthma 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.31, 4.97, Diagnostic 
Code 6602 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in March 2006, October 2006, and December 2006.  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  Vazquez-Flores v. Peake, No. 05-355 
(U.S. Vet. App. Jan. 30, 2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at lease 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355, Slip op. at 5-6.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by a State 
Veterans' Service Organization recognized by the VA, and the 
Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, after the veteran and his 
representative were provided copies of the Statement of the 
Case, the representative submitted a VA Form 646 (Statement 
of Accredited Representative in Appealed Case), or it's 
equivalent,  in which the representative essentially 
acknowledged receipt of that document and indicated that they 
has no further argument after reviewing the Statement of the 
Case, which contained a list of all evidence considered, a 
summary of adjudicative actions, all pertinent laws and 
regulation, including the criteria for evaluation of the 
veteran's disability, and an explanation for the decision 
reached.  In the Board's opinion all of the above 
demonstrates actual knowledge on the part of the veteran and 
his representative of the information to be included in the 
more detailed notice contemplated by the Court.  As such, the 
Board finds that the veteran is not prejudiced based on this 
demonstrated actual knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

The veteran essentially contends that the current non-
compensable evaluation assigned for his asthma does not 
accurately reflect the severity of that disability. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  However, in every instance 
where the schedule does not provide for a noncompensable 
evaluation for a diagnostic code, a noncompensable evaluation 
will be assigned when the requirements for the compensable 
evaluation are not met.  38 C.F.R. § 4.31.  While the 
veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The Board is also required to consider whether the veteran 
may be entitled to a staged rating.  Therefore, in this 
claim, the Board has assessed the level of disability from 
the date of initial application for service connection to the 
present, determining whether the level of impairment warrants 
different disability ratings at different times over the life 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007)

By way of history and explanation, a rating decision in May 
of 2004 found that the veteran's exercise-induced asthma was 
service connected under Diagnostic Code 6602.  This finding 
was based in part upon service medical records which showed 
treatment for dyspnea on exertion in April, May, June, July, 
and August of 2003, prior to separation from service.  A VA 
examination was conducted in May of 2003.  The examiner noted 
that the veteran displayed dyspnea on exertion that was 
relieved by the use of an inhaler, but that pulmonary testing 
was essentially normal.  The examiner's conclusion was a 
diagnosis of exercise-induced asthma.  

The veteran underwent pulmonary testing in August of 2003 at 
a local Naval Hospital.  At that time the veteran's FEV-1 and 
FEV-1/FVC were found to be at 95 and 105 percent of predicted 
levels.  The examiner's conclusion was that the study was 
abnormal and strongly suggestive of a cardiac limitation to 
exercise.  The examiner noted a limited O2 pulse that 
plateaued at 76 percent of the predicted rate.  

A VA respiratory exam was conducted in December of 2006.  At 
that time the veteran reported shortness of breath and chest-
tightening on climbing stairs or prolonged walking.  However, 
the veteran was not taking any medication for the shortness 
of breath, nor had the veteran been required to visit the 
emergency room for treatment.  Pulmonary function tests were 
conducted.  The veteran's FEV-1 rate was found to be at 92 
percent of predicted levels before bronchodilator, and 98.8 
percent after.  The veteran's FEV-1/FVC rate was found to be 
at 125 percent of predicted levels before bronchodilator, and 
127.8 percent after.  

Under Diagnostic Code 6602, bronchial asthma manifested by 
FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; intermittent inhalational or bronchodilator 
therapy, warrants a 10 percent disability rating.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2007).  

In this case, the medical evidence before the Board clearly 
indicates that the veteran's current lung disorder does not 
meet the criteria for a compensable evaluation for exercise 
induced asthma.  Specifically, the FEV-1 and FEV-1/FVC 
results found in the veteran's December 2006 VA exam were not 
in the range of 71 to 80 percent of the predicted rate.  
Also, it should be noted that the veteran does not 
participate in inhalational or bronchodilator therapy.  

Based upon the above, the preponderance of the evidence does 
not support an initial compensable evaluation for asthma.  As 
stated above, in every instance where the schedule does not 
provide for a noncompensable evaluation for a diagnostic 
code, a noncompensable evaluation will be assigned when the 
requirements for the compensable evaluation are not met.  38 
C.F.R. § 4.31.


ORDER

An initial compensable evaluation for asthma is denied. 


REMAND

The RO's May 2004 rating decision granted service connection 
for colon polyp, status polypectomy, but found the disability 
non-compensable.  An additional rating decision was issued in 
August 2005 that continued the finding of non-compensability.  
A Statement of the Case (SOC) was issued in August of 2005, 
but referenced the veteran's left eye and asthma evaluations 
only.  The veteran filed a Form 9 in November of 2005 which 
noted that the polyp disorder was not mentioned in the SOC.  

However, at the veteran's RO hearing in November of 2006, the 
evaluation of colon polyps, status post polypectomy, was 
recited as an issue.  A SOC would not be mailed until April 
30, 2007.  The SOC, which evaluated the veteran's polyp 
disability as non-compensable, advised the veteran that he 
had sixty days from April 30, 2007, or the remainder of one 
year from the date of the letter which notified the veteran 
of the action that was being appealed, within which to file a 
formal appeal.  

On July 12, 2007, the claims representative for the veteran 
filed a Statement of Representative in Appeals Case in Lieu 
of Formal VA 646.  In part, the Statement purports that the 
veteran has perfected a timely appeal by filing a VA Form 9 
on November 9, 2005.  However, the matter of an initial 
evaluation for polyps has not been certified for appellate 
review.  In any event, this would appear to be an issue that 
has not been addressed by the RO in connection with the 
matter, specifically, whether a timely substantive appeal has 
been submitted to complete an appeal from the RO's ruling 
that assigned a noncompensable evaluation for colon polyps.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on her part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should determine whether the 
document filed by the veteran's 
representative, a Statement of 
Representation in Appeals Case, on July, 
12 2007 constituted a timely substantive 
appeal to the August 2005 rating decision 
that assigned a non-compensable 
evaluation for colon polyps.  

2.  If the RO determines that the July 
2007 filing constituted a timely 
substantive appeal, then the RO should 
return the matter to the Board for 
further action, only after ensuring that 
any additional notice due the veteran in 
accordance with 38 U.S.C.A. § 5107(a), 
 38 C.F.R. § 3.159(b), and Court guidance 
in Vazquez-Flores v. Peake, No. 05-355 
(U.S. Vet. App. Jan. 30, 2008) as 
necessary.  However, should the RO 
determine that the veteran has not filed 
a timely substantive appeal to the RO's 
August 2005 rating decision, the RO 
should notify the veteran of the RO's 
decision and the veteran's appellate 
rights.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


